UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                       

  United States of America,


                 –v–                                                               20-cr-594 (AJN)

                                                                                       ORDER
  Kevin Rolle,

                         Defendant.



ALISON J. NATHAN, District Judge:

       The competency hearing scheduled for June 9, 2021, is adjourned to June 10, 2021, at

3:00 p.m. The parties shall file a joint letter by June 7, 2021, informing the Court of the status of

any independent psychological evaluations and what pre-hearing briefing they anticipate being

necessary.

       At the initial conference in this case, the Court tentatively scheduled a case management

conference for June 7, 2021, and excluded time under the Speedy Trial Act through that date. In

light of the scheduled competency hearing, the Court adjourns that conference sine die. The

Government should inform the Court if it has an application to exclude additional time under the

Speedy Trial Act.


       SO ORDERED.

Dated: June 3, 2021                                 __________________________________
       New York, New York                                   ALISON J. NATHAN
                                                          United States District Judge
